DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
In view of the amendments, the rejection of claim 1 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ) is withdrawn. 
The amendment of the Specification is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1, 2, 4, 6, 16, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being obvious over Wang et al. (USPG Pub No. 2018/0246290), hereinafter “Wang”, in view of Lin et al. (USP No. 9,513,454), hereinafter “Lin”.
Regarding claim 1, Wang discloses an imaging lens module (100) (see Fig. 11), having an optical axis, an object side and an image side, and comprising: a barrel (1121) surrounding the optical axis to form an accommodating space, wherein the barrel (1121) comprises a first contacting surface, which is close to an image-side end of the barrel (1121) (see Fig. 11); an optical lens assembly (111) disposed in the accommodating space of the barrel (1121) and comprising a plurality of optical lens elements (see Fig. 11); an image-side assembled element (1221) disposed close to the image-side end of the barrel (1121) and comprising an opening structure (see Fig. 11), wherein the image-side assembled element (1221) is in a tube shape and extends in a direction from the object side to the image side, the image-side assembled element (1221) surrounds the optical axis and is disposed coaxially with the barrel (1121), the image-side assembled element (1221) further comprises a second contacting surface and an inner protruding portion (1222), the second contacting surface is disposed close to an object-side end of the image-side assembled element (1221) and correspondingly to the first contacting surface (see Figs. 11-17), the inner protruding portion (1222) extends toward the optical axis, and a minimum opening of the image-side assembled element (1221) is located at the inner protruding portion (1222) (see Fig. 11); and a light blocking element assembly (123) disposed in the image-side assembled element (1221) and comprising a plurality of light blocking elements (123), wherein one of the light blocking elements (123) is abutted with an annular wall of the inner protruding portion (see Fig. 11, Paragraph 235); wherein the barrel (1121) and the image-side assembled element (1221) contact each other via the first contacting surface and the second contacting surface (see Figs. 11-17), a length along an optical axis direction of the barrel (1121) is L1, a length along the optical axis direction of the image-side assembled element (1221) is L2 (see Figs. 11-17). 

Wang and Lin disclose the claimed invention, but do not specify a plastic barrel. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of an obvious modification, as previously evidenced by Tsai. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging lens module of Wang and Lin with a plastic barrel for the purpose of supporting lenses while providing a dark environment and to correlatively link lenses to form an integral optical system (Paragraph 4 of Wang).
	
	


Regarding claim 4, Wang discloses further comprising: a first retainer disposed in the accommodating space of the barrel (1121) and for fixedly disposing the optical lens assembly (111), wherein another glue groove is formed between the barrel and the first retainer, and another glue material is disposed in the another glue groove (see Figs. 11-17, Paragraph 238). Wang and Lin disclose the claimed invention, but do not specify a plastic barrel. It would have been obvious to provide the imaging lens module of Wang and Lin with a plastic barrel for at least the same reasons set forth above with respect to claim 1.
Regarding claim 6, Wang discloses further comprising: a second retainer disposed in the image-side assembled element (1221) and for fixedly disposing the light blocking element assembly (123), wherein another glue groove is formed between the image-side assembled element and the second retainer, and another glue material is disposed in the another glue groove (see Figs. 5, 7, 11-17, Paragraph 238).
Regarding claim 16, Wang and Lin teach the imaging les module as is set forth above for claim 1, Lin further discloses wherein among the optical lens elements of the optical lens assembly, a distance along the optical axis direction between an object-side surface of one of the optical lens elements closest to the object side and an image-side surface of one of the optical lens elements closest to the image side is Td; wherein among the light blocking elements of the light blocking element assembly, a distance along the optical axis direction between an object-side surface of one of the light blocking elements closest to the object side and an image-side surface of one of the light blocking elements closest to the image side is W (see Figs. 3-5). 
Regarding claim 17, Wang discloses wherein a diameter of a minimum opening of the plastic barrel is ɸ1, a diameter of the minimum opening of the image-side assembled element is ɸ2 (see Figs. 11-17). Wang and Lin disclose the claimed invention, but do not specify and the following condition is satisfied: 0.7 < ɸ2/ɸ1 < 1.2. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide imaging lens module of Wang and Lin with and the following condition is satisfied: 0.7 < ɸ2/ɸ1 < 1.2 for the purpose of maintaining the structural strength (Col. 12, Line 37 of Lin) and effectively suppressing stray light (Col. 1, Lines 37-39 of Lin).
Regarding claim 19, Wang discloses wherein a length along the optical axis direction of each of the first contacting surface and the second contacting surface is d, a smallest distance from the first contacting surface and the second contacting surface to the optical axis is D (see Figs. 11-17). Wang and Lin disclose the claimed invention, but do not specify and the following condition is satisfied: 0.03 < d/D < 0.35. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only 
Regarding claim 21, Wang further discloses an electronic device (1) (see Fig. 18), comprising: the imaging lens module (100) of claim 1; and an image sensor (201) disposed on an image surface of the imaging lens module (100) (see Fig. 18, Paragraphs 277, 278).
Claims 3, 5, 7, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPG Pub No. 2018/0246290) in view of Lin (USP No. 9,513,454) as applied to claim 1 above, and further in view of Tsai et al. (USPG Pub No. 2018/0129011), hereinafter “Tsai”.
Regarding claim 3, Wang and Lin disclose the claimed invention, but do not specify wherein at least one of the first contacting surface and the second contacting surface comprises a plurality of stripe structures, each of the stripe structures is in a stripe shape and extends to the glue groove, and the stripe structures are regularly arranged along a circumferential direction of the optical axis. In the same field of endeavor, Tsai discloses wherein at least one of the first contacting surface and the second contacting surface (593) comprises a plurality of stripe structures, each of the stripe structures is in a stripe shape and extends to the glue groove, and the stripe structures are regularly arranged along a circumferential direction of the optical axis (see Fig. 5G). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging lens module of Wang and Lin with wherein at least one of the first contacting surface and the second contacting surface comprises a plurality of stripe structures, each of the stripe structures is in a stripe shape and extends to the glue groove, and the stripe structures are regularly arranged along a circumferential direction of the optical axis of Tsai for the purpose of providing a miniaturized imaging les module with high resolution and great imaging quality (Paragraph 3) and for 
Regarding claim 5, Wang and Lin disclose the claimed invention, but do not specify wherein a contact surface of the plastic barrel and a contact surface of the first retainer contact each other, at least one contact surface of the contact surface of the plastic barrel and the contact surface of the first retainer comprises a plurality of stripe structures, each of the stripe structures is in a stripe shape and extends to the another glue groove, and the stripe structures are regularly arranged along a circumferential direction of the optical axis. In the same field of endeavor, Tsai discloses wherein a contact surface (595) of the plastic barrel (560) and a contact surface (599) of the first retainer (512) contact each other (see Fig. 5B), at least one contact surface of the contact surface of the plastic barrel and the contact surface of the first retainer comprises a plurality of stripe structures, each of the stripe structures is in a stripe shape and extends to the another glue groove, and the stripe structures are regularly arranged along a circumferential direction of the optical axis (see Fig. 5E). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging lens module of Wang and Lin with wherein a contact surface of the plastic barrel and a contact surface of the first retainer contact each other, at least one contact surface of the contact surface of the plastic barrel and the contact surface of the first retainer comprises a plurality of stripe structures, each of the stripe structures is in a stripe shape and extends to the another glue groove, and the stripe structures are regularly arranged along a circumferential direction of the optical axis of Tsai for the purpose of providing a miniaturized imaging les module with high resolution and great imaging quality (Paragraph 3) and for providing a controllable application range of glue materials while facilitating uniform application of the glue materials (Paragraph 4).
Regarding claim 7, Wang and Lin teach the imaging lens module as is set forth above for claim 6, Lin further discloses wherein a contact surface of the image-side assembled 
Wang and Lin disclose the claimed invention, but do not specify at least one contact surface of the contact surface of the image-side assembled element and the contact surface of the retainer comprises a plurality of stripe structures, each of the stripe structures is in a stripe shape and extends to the another glue groove, and the stripe structures are regularly arranged along a circumferential direction of the optical axis. In the same field of endeavor, Tsai discloses at least one contact surface of the contact surface of the image-side assembled element (513) and the contact surface of the retainer comprises a plurality of stripe structures (see Figs. 5A, 5C, 5I), each of the stripe structures is in a stripe shape and extends to the another glue groove, and the stripe structures are regularly arranged along a circumferential direction of the optical axis (see Figs. 5A, 5C, 5I). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging lens module of Wang and Lin with at least one contact surface of the contact surface of the image-side assembled element and the contact surface of the retainer comprises a plurality of stripe structures, each of the stripe structures is in a stripe shape and extends to the another glue groove, and the stripe structures are regularly arranged along a circumferential direction of the optical axis of Tsai for the purpose of providing a miniaturized imaging les module with high resolution and great imaging quality (Paragraph 3) and for providing a controllable application range of glue materials while facilitating uniform application of the glue materials (Paragraph 4).
Regarding claim 9, Wang and Lin disclose the claimed invention, but do not specify further comprising: a light blocking sheet disposed between the plastic barrel and another annular wall of the inner protruding portion, wherein an object-side surface of the light blocking sheet is abutted with the plastic barrel, and an image-side surface of the light blocking sheet is abutted with the another annular wall. In the same field of endeavor, Tsai discloses further 
Regarding claim 18, Wang, Lin and Tsai teach the imaging lens module as is set forth above for claim 3, Tsai further discloses wherein a number of the stripe structures of the at least one of the first contacting surface and the second contacting surface is N, and the following condition is satisfied: 60 ≤ N ≤ 360 (Paragraph 57). It would have been obvious to provide the imaging lens module of Wang and Lin with the teachings of Tsai for at least the same reasons set forth above with respect to claim 3.
Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPG Pub No. 2018/0246290) in view of Lin (USP No. 9,513,454) as applied to claim 1 above, and further in view of Chou et al. (USPG Pub No. 2018/0246260), hereinafter “Chou ‘260”.
Regarding claim 8, Wang discloses wherein the minimum opening is formed by a minimum inner annular surface of the image-side assembled element (1221) (see Fig. 11). Wang and Lin disclose the claimed invention, but do not specify the minimum inner annular surface comprises a plurality of arc sections and a plurality of line sections, the sections have the same radius value and the same circle center, the arc sections and the line sections are  (see Figs. 10A-12A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide imaging lens module of Wang and Lin with the minimum inner annular surface comprises a plurality of arc sections and a plurality of line sections, the sections have the same radius value and the same circle center, the arc sections and the line sections are alternatively arranged along a circumferential direction of the optical axis, and each of the line sections is connected two of the arc sections of Chou ‘260 for the purpose of reducing unwanted residual light (Paragraph 3). Furthermore, such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966).
Regarding claim 10, Wang discloses wherein one of the light blocking elements of the light blocking element assembly is another light blocking sheet (see Fig. 11, Paragraph 235). Wang and Lin disclose the claimed invention, but do not specify an inner opening is formed by an inner annular surface of one of the light blocking sheet and the another light blocking sheet, the inner annular surface comprises a plurality of arc sections and a plurality of line sections, the arc sections have the same radius value and the same circle center, the arc sections and the line sections are alternatively arranged along a circumferential direction of the optical axis, and each of the line sections is connected two of the arc sections. In the same field of endeavor, Chou ‘260 discloses an inner opening is formed by an inner annular surface of one of the light blocking sheet and the another light blocking sheet, the inner annular surface comprises a 
Regarding claim 11, Wang discloses wherein the barrel (1121) further comprises a directional protrusion, which protrudes toward the optical axis and extends along the optical axis direction (see Fig. 11); wherein the image-side assembled element (1221) comprises a directional groove, which is recessed toward the optical axis and extends along the optical axis direction (see Figs. 11-17); wherein the directional protrusion is disposed correspondingly to the and the directional groove (see Figs. 11-17). Wang and Lin disclose the claimed invention, but do not specify plastic barrel, wherein the light blocking sheet comprises a directional notch recessed toward the optical axis; directional notch. In the same field of endeavor, Chou ‘260 discloses plastic barrel (Paragraph 7), wherein the light blocking sheet comprises a directional notch recessed toward the optical axis (see Fig. 1B); directional notch (see Fig. 1B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide imaging lens module of Wang and Lin with plastic barrel, wherein the light blocking sheet comprises a directional notch recessed toward the optical axis; directional notch of Chou ‘260 for the purpose of reducing unwanted residual light (Paragraph 
Regarding claim 12, Wang discloses wherein one of the light blocking elements of the light blocking element assembly is another light blocking sheet, an inner opening is formed by an inner annular surface of one of the light blocking sheet and the another light blocking sheet, the inner annular surface has a structure, and the inner annular surface is from the image side to the object side or from the object side to the image side (Figs. 11-17, Paragraph 235). Wang and Lin disclose the claimed invention, but do not specify chamfering and tapered. In the same field of endeavor, Chou ‘260 discloses chamfering and tapered (see Fig. 1B, Paragraphs 62, 63). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide imaging lens module of Wang and Lin with chamfering and tapered of Chou ‘260 for the purpose of reducing unwanted residual light (Paragraph 3). Furthermore, such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966).
Claims 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (USPG Pub No. 2018/0246290) in view of Lin (USP No. 9,513,454) as applied to claim 1 above, and further in view of Tseng et al. (USPG Pub No. 2020/0081321 used herein as a translation of TW 107132119), hereinafter “Tseng”.
Regarding claim 13, Wang and Lin disclose the claimed invention, but do not specify wherein the image-side assembled element is made of a black plastic material by an injection molding method, and the image-side assembled element further comprises at least two gate traces. In the same field of endeavor, Tseng discloses wherein the image-side assembled element is made of a black plastic material by an injection molding method, and the image-side assembled element further comprises at least two gate traces (Paragraphs 34, 47). Therefore, it 
Regarding claim 14, Wang discloses wherein the image-side assembled element (1221) further comprises a plurality of wedge structures, which are regularly arranged along a circumferential direction of the optical axis, and each of the wedge structures is toward the optical axis (see Figs. 11-17). Wang, Lin and Tseng disclose the claimed invention, but do not specify tapered. Such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide imaging lens module of Wang, Lin and Tseng with tapered for the purpose of facilitating uniform application of glue materials (Paragraph 4).
Regarding claim 15, Wang, Lin and Tseng teach the imaging les module as is set forth above, Tseng further discloses wherein a number of the gate traces is at least three (Paragraphs 34, 47). It would have been obvious to provide the imaging lens module of Wang and Lin with the teachings of Tseng for at least the same reasons set forth above with respect to claim 13.
Regarding claim 20, Wang and Lin disclose the claimed invention, but do not specify further comprising: an optical folding element disposed close to an object-side end of the plastic barrel. In the same field of endeavor, Tseng discloses further comprising: an optical folding element disposed close to an object-side end of the plastic barrel (Paragraph 60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide imaging lens module of Wang and Lin with further comprising: an .
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Wang cures the deficiencies.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            3/5/2022